Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-18 of S. Suzuki et al., App. No. 16/639,894 (Aug. 23, 2018) are pending and in condition for allowance.  

Election/Restrictions 

Applicant previously elected of Group I, claims 1 and 12-16, without traverse in the Reply to Restriction Requirement filed on June 22, 2021, is acknowledged.  Claims 2-11 to the non-elected invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  New claims 17 and 18 are added to the invention of Groups (II) and withdrawn.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Rejoinder

Claim 1 is allowable. Claims 2-11, 17 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (I) and (II) as set forth in the Office action mailed on May 25, 2021, is hereby withdrawn and claims 2-11, 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Claim Rejections 35 U.S.C. 112(b)

Rejection of claims 1 and 12-16 pursuant to 35 U.S.C. 112, as indefinite because the scope of the following underlined claim 1 phrase “a component”, with the claim phrase of:
a ratio of a component having a weight average molecular weight (Mw) of 30,000 or more is 60 mass % or more with respect to 100 mass % of a total amount of the ethyleneimine polymer.

is indefinite is withdrawn in view of Applicant’s amendment comments.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 12 and 15 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by K. Hintzer et al., US 2010/0179293 (2010) (“Hintzer”) is withdrawn for the following reasons.  In the previous Office action is was proposed that Lupasol P meets the claim 1 recitation of “a ratio of a component having a weight average molecular weight (Mw) of 30,000 or more is 60 mass % or more with respect to 100 mass % of a total amount of the ethyleneimine polymer” because Lupasol P is disclosed to have an average molecular weight of 750,000 and therefore would inherently comprises a “component” of “molecular weight (Mw) of 30,000 or more” of “60 mass % or more”.  Applicant submits the declaration of Takashi Saito in which testing of BASF’s Lupasol P by gel permeation chromatography demonstrated that Lupasol P has a low molecular weight component < 30,000 of 42.6% the total polymer mass.  As such, Lupasol P does not meet the claim 1 recitation of:

a ratio of polyethyleneimines having a molecular weight (mw) of 30,000 or more is 60% mass or more with respect to 100 mass% of a total amount of the ethyleneimine polymer

Applicant has met its burden of demonstrating that the inherent feature alleged in the Office action is not present in the prior art product.  MPEP § 2112(V).  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 16 under AIA  35 U.S.C. 103 as being unpatentable over either of W. Jay et al., US 2005/0040108 (2005) (“Jay”) or BASF, Technical Information, Lupasol® types (2010) (“BASF Technical Information”) alone or the combination is withdrawn.  This rejection relies on the proposal that Lupasol P as inherently meeting the claim 16 molecular weight limitation of:

a ratio of polyethyleneimines having a molecular weight (mw) of 30,000 or more is 60% mass or more with respect to 100 mass% of a total amount of the ethyleneimine polymer

Applicant submits the declaration of Takashi Saito in which testing of BASF’s Lupasol P by gel permeation chromatography demonstrated that Lupasol P has a low molecular weight component < 30,000 of 42.6% the total polymer mass.  As such, Lupasol P does not meet the subject claim 1 recitation.   Applicant has met its burden of demonstrating that the inherent feature alleged in the Office action is not present in the prior art product.  MPEP § 2112(V).  


Withdrawal Claim Rejections - 35 USC § 112(a)

Rejection of claims 1 and 12-16 under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the specification as filed does not support the claim 1 recitation of aqueous solutions of “ethyleneimine polymers” wherein:

wherein a weight average molecular weight (Mw) of the ethyleneimine polymer is 200,000 or more, the weight average molecular weight (Mw) being measured based on pullulan by gel permeation chromatography (GPC), and 

a ratio of polyethyleneimines having a molecular weight (mw) of 30,000 or more is 60% mass or more with respect to 100 mass% of a total amount of the ethyleneimine polymer,

is withdrawn for the following reasons.  Applicant has amended claim 1 remove the recitation of “a component”, the nature of which was not described in the specification.  One of skill can recognize the full scope of “ethyleneimine polymers” comprising the repeating chemical formula –N-CH2-CH2-N-, and determine the claimed molecular weight characteristics by gel permeation chromatography or other analytical methods.   

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  




a ratio of polyethyleneimines having a molecular weight (mw) of 30,000 or more is 60% mass or more with respect to 100 mass% of a total amount of the ethyleneimine polymer,

for the reasons discussed above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622